Title: To George Washington from Timothy Bigelow, 18 December 1780
From: Bigelow, Timothy
To: Washington, George


                        
                            Garrison at West Point 18th December 1780
                        
                        Captain John Peirce of the 15th Massachusetts Regiment having represented his domestic concerns, and
                            requested to retire from Service, has my approbation. 
                        
                            Timy Bigelow Col.
                        
                    